COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER REINSTATING ORIGINAL PROCEEDINGS AND GRANTING TEMPORARY STAY

Appellate case name:      In re The State of Texas Ex Rel. Brian W. Wice

Appellate case numbers: 01-20-00477-CR; 01-20-00478-CR; 01-20-00479-CR

Trial court case numbers: 1555100, 1555101, 1555102

Trial court:              185th District Court of Harris County

        On June 30, 2020, relator Brian W. Wice filed a petition for writ of mandamus: (1)
challenging a June 25, 2020 order signed by the Honorable Robert Johnson, Presiding Judge of
the 177th District Court of Harris County, vacating a change of venue order in the underlying cases
and returning venue of the cases to Collin County; and (2) compelling rulings on certain motions.
       On July 7, 2002, our Court issued an order staying enforcement of Judge Johnson’s June
25, 2020 order until the mandamus petition is finally decided. Relator subsequently informed this
Court that: (1) Judge Johnson voluntarily recused himself from the underlying cases on July 6,
2020; and (2) the cases were reassigned on July 15, 2020, to the Honorable Jason Luong of the
185th District Court. On July 27, 2020, our Court abated these original proceedings to allow Judge
Luong to reconsider the challenged order returning venue of the cases to Collin County and, if
appropriate, to consider the pending motions.
        On October 23, 2020, Judge Luong issued an “Order of Reconsideration of Prior Order
Vacating Order of Transfer to Harris County” finding that: (1) he lacks jurisdiction to review the
challenged order or any pending motions in the cases because his plenary jurisdiction expired; and
(2) alternatively, if it is determined that he does have jurisdiction to review the order, then he
similarly finds that the order transferring the cases to Harris County should be vacated and the
cases returned to Collin County.
      Relator has filed a motion to stay enforcement of Judge Luong’s October 23, 2020 order
and subsequently filed a Supplement to His Petition for Mandamus on Reinstatement After
Abatement. Real party in interest has filed a motion reasserting his response to the original
mandamus petition.
        We lift the abatement and REINSTATE these original proceedings on the Court’s active
docket. Relator’s motion to stay enforcement of Judge Luong’s October 23, 2020 order is
GRANTED. Our stay of the June 25, 2020 order returning venue to Collin County similarly
remains in effect. Accordingly, enforcement of these orders is ordered stayed until the mandamus
petition in this Court is finally decided or the Court otherwise orders the stay lifted. See TEX. R.
APP. P. 52.10(b). Any party may file a motion for reconsideration of the stay. See TEX. R. APP. P.
52.10(c).
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman____
                               Acting Individually

Date: ___October 29, 2020____